DETAILED ACTION
This office action is sent in response to application 17/559,999  filed 12/22/2021.
Claims 1-18 have been examined.
The Information Disclosure Statement (IDS) sent 12/22/2021 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being unpatentable over Raghava (Raghava et al., US 2019/0108145 A1)
Regarding claim 1, A storage device (Raghava Fig. 5 and supporting [0046] discloses accelerator DIMM card 410 that supports I/O to  MEM 514, thus DIMM card 410 is an example of a storage device), 
comprising: a storage controller; (Raghava Fig. 5 and para [0041] discloses Memory Controller 502 and Request Decoder/Router 504 that combined comprise a storage controller.) 
a nonvolatile memory device connected to the storage controller (Raghava [0052] discloses memory elements 514 shown in Fig. 5 may be non-volatile memory.)
through a first physical interface at the nonvolatile memory device and at the storage controller (Raghava Fig. 5 and supporting para [0043] and [0049] that shows the Controller consisting of elements 502 and 504 may access Memory 514 directly via bypass path 516 which is an example of a first physical interface that routes packets via input-output circuitry 510.)
and a processing circuit, separate from the storage controller (Raghava Fig. 5 HW Acceleration Unit 508 and supporting para [0043], where HW Acceleration Unit 508 (an example of a processing circuit) is separate from the Memory (i.e. storage) Controller 502 ), connected to the storage controller through a second physical interface at the processing circuit and at the storage controller,  (Raghava Fig. 5 and supporting para [0043] discloses the HW Acceleration Unit 508 is connected to storage controller (502 and 504 combined) through a interface that is separate from 516 (where 516 bypasses the HW Acceleration Unit).   Thus the non-bypass path is an example of a second physical interface)
or to the nonvolatile memory device through a second physical interface at the processing circuit and at the storage controller (Examiner notes that this claim requires a processing circuit connected to the storage controller through a second physical interface OR a processing circuit connected the nonvolatile memory device through a second physical interface.  Examiner has provided art for the first option.), 
the second physical interface being the same as the first physical interface (Raghava Fig. 5 and [0043] shows that 516 is used by the first physical interface using bypass mode, as well as through the second physical interface that provides a path through the HW Acceleration Unit or the control Circuitry 506.   See also Raghava Fig. 6, step 604 and supporting paras [0042]-[0043] and [0048]-[0049] that discloses the message may be routed to one of the three physical interfaces based on a common protocol understood by the decoder.. ).  
and there being a data path, utilizing the first physical interface, connecting the storage controller and the nonvolatile memory device without passing through the processing circuit (Raghava Fig. 5 and [0043] discloses the first physical interface using bypass mode does not go through the HW Acceleration Unit 508.).

 Regarding claim 2, Raghava teaches all of the limitations of claim 1 above.  Raghava  further teaches  wherein the nonvolatile memory device is configured to communicate utilizing a first protocol, and the processing circuit is configured to communicate with the storage controller utilizing the first protocol (Raghava Fig. 5 and [0046] discloses the I/O components 510 may support Open NAND Flash Interface (ONFI)).  

Regarding claim 3, Lee teaches all of the limitations of claim 2 above.  Lee further teaches wherein the first protocol is Toggle or Open NAND Flash Interface (ONFI) (Raghava Fig. 5 and [0046] discloses the I/O components 510 may support Open NAND Flash Interface (ONFI)).  

Regarding claim 4, Raghava teaches all of the limitations of claim 1 above.    Raghava further teaches wherein the processing circuit is configured to support write commands sent to the processing circuit by the storage controller (Raghava Fig. 5 and [0042]-[0044] that discloses that the memory controller processes write requests and may send the write request to the acceleration unit 508. ).

Regarding claim 5, Siegel teaches all of the limitations of claim 1 above.  Raghava further teaches wherein the processing circuit is configured to support read commands sent to the processing circuit by the storage controller (Raghava Fig. 5 and [0042]-[0043] that discloses that the memory controller process read request and may send the read request to the acceleration unit 508.).  

Regarding claim 6, Raghava teaches all of the limitations of claim 1 above.   Raghava further teaches wherein the processing circuit comprises a buffer for temporary data storage (Raghava Fig. 3 and supporting paras [0034][-0035] that discloses the encrypted data is read from mass storage 306 via path 350 into the Accelerator FPGA 100 and stored temporarily in memory 314 while it is being decrypted.  Examiner notes per Raghava [036] Fig. 3 discloses a general data path regarding an acceleration FPGA such as shown in Fig. 5. ).  

Regarding claim 10, Raghava teaches all of the limitations of claim 1 above.  Raghava further teaches wherein the storage controller is configured to: read data from the nonvolatile memory device, write the data to the processing circuit (Raghava Fig. 3 and supporting paras [0034]-[0035] that discloses the encrypted data is read from mass storage 306 via path 350 into the Accelerator FPGA 100 and stored temporarily in memory 314 while it is being decrypted.  Examiner notes per Raghava [036] Fig. 3 discloses a general data path regarding an acceleration FPGA such as shown in Fig. 5. ) 

Regarding claim 11, Raghava  teaches all of the limitations of claim 1 above.  Raghava further teaches wherein the processing circuit is configured to read data directly from the nonvolatile memory device (Raghava [0043] discloses that the control circuitry 506 may read the data directly from memory 514, bypassing the acceleration unit 508.).  

Regarding claim 12, Raghava teaches all of the limitations of claim 11 above.  Raghava further teaches wherein the storage controller is configured to write, to the processing circuit, an address, in the nonvolatile memory device, of data to be processed (Raghava Fig. 5 and supporting paras [0042]-[0044] discloses the memory controller processes a write request and forwards it to the accelerator, where the request contains an address thus when the controller forward the write request, it is configured to write to the HW acceleration unit 508 the address of the data to be processed.).  

Regarding claim 13, Raghava teaches all of the limitations of claim 11 above.  Raghava further teaches wherein the processing circuit is further configured to: process the data, and write a result of the processing of the data directly to the nonvolatile memory device (Raghava Fig. 6,  element 610 and supporting paras [0047]-[0052], most notable [0052] that discloses at step 610 the processed data (for example encrypted data) will be stored in Main Memory (such as Main Mem 514 shown in Fig. 5.), thus the processed data for the write request processed by the accelerator (processing circuit) is written by the processing circuit directly to the memory, which may be non-volatile per Raghava [0026]. ).  

Regarding claim 14, A system (Raghava [0006] discloses a system having a host processor coupled to a programmable acceleration coprocessor), comprising: a host, comprising a host central processing unit (CPU) (Raghava [0006] a host processor and Raghava [0013] discloses a host processor (e.g., a central processing unit or CPU) coupled to a programmable acceleration device.), and a storage device according to claim 1 (Raghava Fig. 5 and supporting paras [0023], [0043], and [0046] as detailed in claim 1 above. ), wherein the host is configured to: write, to the processing circuit, an address, in the nonvolatile memory device, of data to be processed (Raghava Fig. 5 and supporting para [0042]-[0044] that discloses write request are processed by the Request decoder (request router) in the accelerator.  Raghava [0030] discloses the accelerators may perform functions such as encryption/decryption, compression/decompression, etc.  Raghava [0080] that discloses a host processor that offloads acceleration functions to the acceleration card that includes memory for storing data associated with the offloaded task.  Thus, the accelerator of Raghava may write to the nonvolatile memory device the encrypted, compressed, etc. data of a write request.).  

Regarding claim 16, Raghava teaches all of the limitations of claim 14 above.  Raghava further teaches wherein the processing circuit is configured to read the data to be processed directly from the nonvolatile memory device (Raghava Fig. 5, and supporting paras [0042]-[0044], most notable [0043] that discloses the accelerator processing a read request, which would read the data from MEM 514 through the input-output components 510 shown in Fig. 5.).  

Regarding claim 17, Raghava teaches all of the limitations of claim 14 above .  Raghava further teaches wherein the processing circuit is further configured to: process the data, and write a result of the processing of the data directly to the nonvolatile memory device (Raghava Fig. 5 and supporting para [0042]-[0044] that discloses write request are processed by the Request decoder (request router) in the accelerator.  Raghava [0030] discloses the accelerators may perform functions such as encryption/decryption, compression/decompression, etc.  Raghava [0080] that discloses a host processor that offloads acceleration functions to the acceleration card that includes memory for storing data associated with the offloaded task.  Thus, the accelerator of Raghava may write to the nonvolatile memory device the encrypted, compressed, etc. data of a write request.).  

Regarding claim 18, Raghava teaches all of the limitations of claim 1 above.  Raghava further teaches wherein the processing circuit comprises a hardware acceleration engine. (Raghava [0045] discloses data is processed by the HW acceleration units 508.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Raghava as disclosed in claim 1 above and further in view of Munday (Munday et al, 9503094 B1).

Regarding claim 7, Raghava teaches all of the limitations of claim 1 above.  Raghava further teaches wherein: the processing circuit is a programmable processing circuit (Raghava [0010] that discloses Fig. 5 is an illustration of a programmable accelerator DIMM card, where the HW Acceleration Unit is a component of the accelerator DIMM card, and thus is programmable.   See Raghava [045] that discloses HW acceleration units 508 may be programmable soft logic on FPGA 100’ that may be individually configured to support and desired user function such as compression/decompression, encryption/decryption, encoding/decoding, etc..)
However, Raghava does not explicitly teach and the storage controller is configured to program the processing circuit.   
Munday, of a similar field of endeavor, further teaches and the storage controller is configured to program the processing circuit (Munday provides a general purpose means for installing and configuring programmable partitions, where one or more partitions may contain logic for the HW Acceleration Unit of Raghava.   Munday, column 4, lines 61-63 teaches the controller 20 may program the programmable region 16.   See also Munday, column 4, line 65 through column 5, line 3 that discloses controller 20 interfaces with storage device 22, which may be flash device, thus is an example of a storage controller.   See also Munday, column 4, lines 48-51 ‘peripheral region 14 supports the programmable region 16 and, as such, may include input/output (I/O) interfaces (e.g., transmitters and receivers, memory interfaces, and so forth)’.   Thus, the HW Accelerator Unit of Raghava may be a programmable region programmed by Munday.).  
Raghava and Munday are in a similar field of endeavor as both relate to Field Programmable Gate arrays that serve memory storage systems.   Thus it would have been obvious to a person of ordinary skill before the claim invention was effective filed to incorporate the programmable regions and personas of Munday programed by a controller into the solution of Raghava.  One would be motivated to do so in order to (Munday, column 1, lines 25-35) substantially reduce the programming time from the order of hours to the order of seconds.


Regarding claim 8, the combination of Raghava and Munday teach all of the limitations of claim 7 above.
Raghava further discloses wherein the processing circuit is a field programmable gate array (Raghava [0045] discloses  programmable device 100’ may be a field programmable logic array, where the HW Acceleration Unit is an component of the programmable device 100’ and thus is a FPGA.  ).  


Regarding claim 9, Raghava teaches all of the limitations of claim 1 above.  Raghava further teaches -3-113045727.1Appin No. 16/897,196and Amdt date December 14, 2020Reply to Office action of August 14, 2020the processing circuit is configured to process data based on the parameters (Raghava [0002]-[0003] discloses that programmable integrated circuits in a hardware acceleration platform are the result of configuration data created by a design process and loaded into the memory elements of a programmable integrated circuit.   Raghava [045] that discloses HW acceleration units 508 may be programmable soft logic on a FPGA 100’ that may be individually configured to support and desired user function such as compression/decompression, encryption/decryption, encoding/decoding, etc..   Thus, the HW acceleration unit 508 may be configured based on configuration data created by the design process that directs the HW Accelerator to perform the user function such as compression/decompression, etc..)
Munday further teaches wherein: the storage controller is configured to write parameters to memory in the processing circuit; (Munday provides a general-purpose means for installing and configuring programmable partitions, where one or more partitions may contain logic for the HW Acceleration Unit of Raghava.   Munday, column 4, lines 61-63 teaches the controller 20 may program the programmable region 16.   See also Munday, column 4, line 65 through column 5, line 3 that discloses controller 20 interfaces with storage device 22, which may be flash device, thus is an example of a storage controller.   See also Munday, column 4, lines 48-51 ‘peripheral region 14 supports the programmable region 16 and, as such, may include input/output (I/O) interfaces (e.g., transmitters and receivers, memory interfaces, and so forth)’.   Thus, the HW Accelerator Unit of Raghava may be a programmable region programmed by Munday and may contain parameters created during the design process of Raghava.).
The motivation to combine Munday into Raghava is the same as those set forth in claim 7 above. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raghava as disclosed in claim 14 above and further in view of Duwel (Duwel, US 8,386,759 B1).

Regarding claim 15, Raghava teaches all of the limitations of claim 14 above.  
However, Raghava does not explicitly teach wherein: the host is configured to write parameters to memory in the processing circuit; and the processing circuit is configured to process data based on the parameters.
Duwel of a similar field of endeavor, further teaches wherein: the host is configured to write parameters to memory in the processing circuit; and the processing circuit is configured to process data based on the parameters (Duwel, column 3 line 63 to column 4, lines 19, that discloses updating a POF that is stored on the FPGA and subsequently loaded and executed where it controls the behavior of the FPGA.  Duwel, column1, lines 30-35 clarifies a programming output file (“POF”) contains configuration data to configure the FPGA in accordance with the user’s design, where configuration data is an example of parameters.  See also Duwel Fig. 4 and supporting paragraphs column 6, line 58 – column 7, line 25 that discloses this may be controlled using a general processing system, including hybrid systems, including a processor 440, I/O 420, peripheral device 430, and memory 450 (which is an example of a host).   Figure 4 discloses that the host may provide configuration data to be placed in the FPGA 100’ logical shown in Fig. 5 of Raghava for subsequent execution by the FPGA.  As is well known in the art, Field Programmable Gate Arrays are circuits that are programmed and executed in the field (customer site).
Raghava and Duwel are all in a similar field of endeavor as both relate to managing applications on a FPGA device.   Thus, it would have been obvious to one of ordinary skill in the art to combine the Configuration Controller, including the configuration data of Duwel into the solution of Raghava.   One would be motivated to do so in order to (Duwel, column 1, lines 48-50) have a more flexible configuration where the configuration steps that the configuration controller will perform are not required to be known at the time the FPGA is fabricated.  


Conclusion                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138